     Case 1:21-cv-00043-DAD-HBK Document 11 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO RODRIGUEZ,                                  No. 1:21-cv-00043-DAD-HBK (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    R. FISHER, JR., et al.,                           CASE
15                       Defendants.                    (Doc. No. 9)
16

17

18          Plaintiff Pedro Rodriguez is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 17, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed due to plaintiff’s failure to state a claim, failure to

23   obey a court order, and failure to prosecute. (Doc. No. 9.) The pending findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   to be filed within fourteen (14) days from the date of service. (Id.) On August 25, 2021, plaintiff

26   filed objections to the findings and recommendations. (Doc. No. 10.) Those objections do not

27   address either the magistrate judge’s original screening order (Doc. No. 8) or the pending findings

28   and recommendations (Doc. No. 9). Rather, in his difficult to decipher objections plaintiff
                                                        1
     Case 1:21-cv-00043-DAD-HBK Document 11 Filed 09/15/21 Page 2 of 2


 1   appears to allege that he is being targeted by prison officials (referred to by plaintiff as “custody”

 2   officers) in an effort to delay his release from imprisonment. (Doc. No. 10 at 1.) These

 3   allegations are unrelated to plaintiff’s original complaint and involve a new claim that could be

 4   raised only in a separately filed action.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 6   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 7   and recommendations to be supported by the record and by proper analysis.

 8          Accordingly,

 9          1.      The findings and recommendations issued on August 17, 2021 (Doc. No. 9) are

10                  adopted in full;

11          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

12                  court order; and

13          3.      The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:     September 14, 2021
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
